 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9    GEORGE AVALOS,                                       Case No. 1:21-cv-00458-DAD-SAB

10                      Plaintiff,                         ORDER DIRECTING CLERK OF COURT
                                                           TO CLOSE CASE AND ADJUST THE
11            v.                                           DOCKET TO REFLECT VOLUNTARY
                                                           DISMISSAL PURSUANT TO RULE 41(a)
12    HENDERSON-PROSPECT PARTNERS II.                      OF THE FEDERAL RULES OF CIVIL
      L.P.,                                                PROCEDURE
13
                        Defendant.                         (ECF No. 13)
14

15
              On June 23, 2021, a stipulation was filed dismissing this action with prejudice and with
16
     each party to bear its own costs and fees. In light of the stipulation of the parties, this action has
17
     been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692
18
     (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or
19
     attorneys’ fees.
20
              Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this
21
     case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
22

23 IT IS SO ORDERED.

24
     Dated:     June 23, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                       1
